DETAILED ACTION
Claims 1 – 20 have been presented for examination. 
This office action is in response to submission of the application on 10/05/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record taken alone or in combination with the prior art of record disclose the independent claim 1 (and similarly for claim 11 and 19) limitations “clustering, by the processing circuitry, the plurality of test scenarios based on the performance score metric values to determine performance boundaries for the autonomy software under test, wherein the performance boundaries comprise boundaries between performance modes where less than a threshold change in one of the mission parameters, the environmental parameters, and vehicle parameters results in a test scenario having performance score metric values corresponding to a different performance mode, wherein each performance mode is associated with an outcome category for the test scenarios”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.



Ikeda et al. (US 2011/0231173) teaches an iterative search technique to find a specific point on a boundary between two states in a design space.  However does not appear to explicitly disclose clustering a plurality of test scenarios based on performance score metric values to determine performance boundaries, wherein the performance boundaries comprise boundaries between performance modes where less than a threshold change in one of parameters results in a test scenario having performance score metric values corresponding to a different performance mode, wherein each performance mode is associated with an outcome category for the test scenarios.

Yamaguchi, N. (US 2014/0008442) teaches determining a boundary line by selecting candidate boundary points around a temporary line.  However does not appear to explicitly disclose clustering a plurality of test scenarios based on 

Brun et al. “A new split and merge algorithm based on Discrete Map” teaches a set of boundary points is made of boundary points having two half-neighboring points belonging to two different regions of the image, and the boundary of an image region r is the subset of boundary points having at least one half-neighboring point in the region r.  However does not appear to explicitly disclose clustering a plurality of test scenarios based on performance score metric values to determine performance boundaries, wherein the performance boundaries comprise boundaries between performance modes where less than a threshold change in one of parameters results in a test scenario having performance score metric values corresponding to a different performance mode, wherein each performance mode is associated with an outcome category for the test scenarios.

Sugiarto, I. “Algorithms and Hardware for Reasoning in Factor Graphs” teaches a set of boundary points to partition the overall range of possible values into a small number of intervals that have a good class coherence, which is usually measured by an evaluation metric.  However does not appear to explicitly disclose clustering a plurality 

Dusmez et al. “Remaining Useful Lifetime Estimation for Power MOSFETs Under Thermal Stress With RANSAC Outlier Removal” teaches detecting outliers along a fitted line using a threshold distance (i.e. RANSAN algorithm).  However does not appear to explicitly disclose clustering a plurality of test scenarios based on performance score metric values to determine performance boundaries, wherein the performance boundaries comprise boundaries between performance modes where less than a threshold change in one of parameters results in a test scenario having performance score metric values corresponding to a different performance mode, wherein each performance mode is associated with an outcome category for the test scenarios.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schultz et al. “ADAPTIVE TESTING OF CONTROLLERS FOR AUTONOMOUS VEHICLES” teaches performances scores for a number of scenarios for an autonomous vehicle.
Terrile et al. “Evolutionary Computation for the Identification of Emergent Behavior in Autonomous Systems” teaches clustering paths taken by an autonomous vehicles for different scenarios, and clustering in a design space.
Visnevski et al. “Evolutionary Computing for Mission-Based Test and Evaluation of Unmanned Autonomous Systems” teaches scenario generations in the context of autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148